IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

COUNTRY STORE FOUNDATION

NASHVILLE DIVISION
THOMAS BORG, individually and on +)
behalf of all others similarly situated, —)
)
Plaintiff, )
) Civil Action No.
v. )
)
CRACKER BARREL OLD ) Collective Action
COUNTRY STORE, INC. and )
CRACKER BARREL OLD )
)
)
)

Defendants.

PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT
1. The case implicates Defendant Cracker Barrel Old Country Store, Inc.’s and
Defendant Cracker Barrel Old Country Store Foundation’s (““Defendants” collectively) violations
of the Fair Labor Standards Act’s (“FLSA”) tip credit and subsequent underpayment of their
employees at the federally mandated minimum wage rate for Defendants’ failure to pay Plaintiff
and all similarly situated workers their earned minimum wages. Plaintiff brings this case as a
collective action under the FLSA, 29 U.S.C. 216(b).

SUMMARY OF ACTION

 

2, Defendants pay their tipped employees below the minimum wage rate by taking
advantage of the tip-credit provisions of the FLSA. Under the tip-credit provisions, an employer of
tipped employees may, under certain circumstances, pay those employees less than the minimum
wage rate by taking a “tip credit” against the employer’s minimum wage obligations from the tips

received from customers.

1
Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 1 of 19 PagelD #: 1
3. However, there are strict requirements for an employer to utilize the “tip credit.” See 29
U.S.C. 203(m). An employer must advise an employee in advance of its use of the tip credit pursuant
to the provisions of section 3(m) of the FLSA. See id. stating (the tip credit provision “shall not apply
with respect to any tipped employee unless such employee has been informed by the employer of the
provisions of this subsection.”). That is, the employer must inform the employee: (1) the amount of
the cash wage that is to be paid to the tipped employee; (2) the amount by which the wages of the
tipped employee are increased on account of the tip credit; (3) that all tips received by the employee
must be retained by the employee except for tips contributed to a valid tip pool; and (4) that the tip
credit shall not apply to any employee who does not receive the notice.

4, Further, it is illegal for employers to require tipped employees to give up a portion of
their tips to their employer or to ineligible employees, such as management staff. See Myers v. Copper
Cellar Corp., 192 F.3d 546, 551 (6th Cir. 1999)(for “the work shifts in which salad mixers were
included within the tip pool, the pooling scheme was illegal...”); Portales v. MBA Inv. Co., LLC, No.
3:13CV00001, 2014 WL 5795206, at *3 (N.D. Ohio Oct. 16, 2014)(“When an employer includes a
non-customarily tipped employee or another employer in a mandatory tip pool, the pool is invalid
under FLSA.” (citing 29 U.S.C, § 203)); Bernal v. Vankar Enter, Inc,, 579 F, Supp. 2d 804, 810 (W.D.
‘Tex. 2008) (employer not permitted fo take the FLSA tip credit when it required waiters to pay for
shortages and unpaid tabs).

5. Additionally, an employer must pay the minimum statutory hourly rate ($2.13 per hour
under the FLSA). See 29 U.S.C. 203(m).

6. Moreover, an employer cannot pay below the minimum wage to tipped employees and
require those tipped employees to perform non-tipped work that is unrelated to the tipped occupation.

See Driver y. Applelilinois, LLC, 739 F.3d 1073, 1075 (7th Cir. 2014) (explaining that when tipped

2

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 2 of 19 PagelD #: 2
employees perform “non-tipped duties” that “are unrelated to their tipped duties...such as, in the case
’ of restaurant servers, washing dishes, preparing food, mopping the floor, or cleaning bathrooms, they
are entitled to the full minimum wage for the time they spend at that work.”); Romero v. Top-Tier
Colorado LLC, 849 F.3d 1281, 1285 (10th Cir. 2017); Osman v, Grube, Inc., No. 16-CV-802, 2017
WL 2908864, at *4 (N.D. Ohio July 7, 2017)(employer may not take a tip credit for the time that a
tipped employee spends on work that is not related to the tipped occupation); Roussel! vy. Brinker
Intern, Inc., No. 05 Civ. 3733, 2008 WL 2714079, at *12 (S.D. Tex. July 9, 2008) (“An
employer may take a tip credit for an employee that works ‘dual jobs,’ but only for the time the
employee spends working in his “tipped employee” capacity.”) (quoting 29 C.F.R. 531.56(e)).

7. Finally, an employer cannot require its tipped employees to perform non-tipped work
that is related to the employees’ tipped occupation but exceeds 20 percent of the employees’ time
worked during a workweek. See Marsh v. J. Alexander's, LLC, 905 F.3d 610, 626-28 (9" Cir.
2018) (adopting 20% standard for dual jobs regulation and finding the DOL’s opinion on dual
jobs for tipped workers to be entitled to deference); Fast v. Applebee's Intern., Inc., 638 F.3d
872, 881 (8th Cir. 2011) (granting the DOL’s 20% standard deference); Driver v. Applelilinois,
LIC, No. 06 Civ. 6149, 2012 WL 3716482, at *2 (ND. Ill Aug. 27, 2012) (‘An employer may
take a tip credit only for hours worked by [an] employee in an occupation in which [he] qualifies
as a tipped employee.”); Driver v. Applelllinois, LLC, 739 F.3d 1073, 1075 (7th Cir. 2014) (the
court indirectly cast its imprimatur on the DOL’s aforementioned dual-jobs regulation and Field
Operations Handbook, citing both the “related to” standard in 29 C.F.R. § 531.56(e) and the 20%
| standard in § 30d00(e)); food v. Carlson Restaurants, Inc., No, 13 Civ. 6458 (AT), 2015 WL
1396257 (S.D.N.Y. Mar. 27, 2015) (denying defendant’s motion to dismiss explaining that the

20% standard is a reasonable interpretation of the FLSA and ultimately granting 216(b) notice);

3

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 3 of 19 PagelD #: 3
ide vy. Neighborhood Restaurant Partners, LLC, No. 13 Civ. 509 (MHC), 2015 WL 11899143, at
*6 (N.D. Ga., 2015) (“. . . a reasonable interpretation of § 531.56(e) is that [plaintiff] would be
entitled to minimum wage if she spends more than twenty percent of her time performing related
but non-tipped duties.”); Crate v. O’s Restaurant Group LLC, 2014 WL 10556347, at *4 (M.D.
Fla., 2014) (“[T]he Court concludes that the 20% rule clarifies the ambiguity contained in 29

C.F.R. § 531.56(e) by delineating how much time a tipped employee can engage in related, non-
| tip-producing activity before such time must be compensated directly by the employer at the full
minimum wage rate.”’).

8, Defendants violated the FLSA in the following respects:

a. Violation for failure to inform: Defendants failed to correctly inform Plaintiff
of the desire to rely on the tip credit to meet its minimum wage obligations. In
fact, Defendants failed to inform Plaintiff of the following: (1} the amount of the
cash wage that is to be paid to the tipped employee; (2) the amount by which the
wages of the tipped employee are increased on account of the tip credit; (3) that all
tips received by the employee must be retained by the employee except for tips
contributed to a valid tip pool; and (4) that the tip credit shall not apply to any
employee who does not receive the notice.

b. Violation for making illegal deductions that reduced the direct wage of
Plaintiff below the minimum required hourly wage for tipped employees:
Plaintiff was required to purchase certain clothing to work for Defendants,
which reduced his wages below the minimum hourly wage required for tipped
employees.

c. Violation for performing work unrelated to tipped occupation: Plaintiff was
required to perform improper types, and excessive amounts, of non-tipped work,
including, but not limited to cleaning coolers, cleaning soda machines, operating
the dishwasher, preparing soup, preparing salads, cleaning equipment in the
back of the restaurant, sweeping the dining room, cleaning walls, and cleaning
windows.

d. Violation for performing non-tipped side work in excess of 20% of the time
spent working in the week: Plaintiff was required to perform greater than 20%
of his time in performing non-tip producing side work, including, but not limited
to setting up tables, refilling condiments, rolling silverware, and cleaning tables.

4

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 4 of 19 PagelD #: 4
9. As a result of these violations, Defendants have lost the ability to use the tip credit
and therefore must compensate Plaintiff and all similarly situated workers at the full minimum
wage rate, unencumbered by the tip credit, and for all hours worked. In other words, Defendants
- must account for the difference between the wages paid to Plaintiff and all similarly situated
workers and the minimum wage rate.

SUBJECT MATTER JURISDICTION AND VENUE

10. This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as this
case is brought under the iaws of the United States, specifically the FLSA, 29 U.S.C. § 216(b),
él, s€q.

11. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events and omissions giving rise to this claim occurred in this district,
including many of the wrongs herein alleged.

PARTIES AND PERSONAL JURISDICTION

12, Plaintiff Thomas Borg is an individual residing in Tennessee. His written consent
to this action is attached hereto as Exhibit “A.”

13, The Class Members are all current and former tipped employees who worked for
Defendants for at least one week during the three year period prior to the filing of this action to
the present.

14. Defendant Cracker Barrel Old Country Store, Inc. is a Tennessee corporation. Said
Defendant may be served with process by serving its registered agent: CT Corporation System,

300 Montvue Road, Knoxville, TN 37919.

5

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 5 of 19 PagelD #: 5
15, Defendant Cracker Barrel Old Country Store Foundation is a Tennessee
corporation. Said Defendant may be served with process by serving its registered agent: CT
Corporation System, 300 Montvue Road, Knoxville, TN 37919.

16. Personal jurisdiction exists over Defendants because each Defendant is a Tennessee
company organized and formed under the laws of Tennessee. Further, the violations of the law

alleged in this Complaint occurred in Tennessee.

COVERAGE
17. At all material times, Defendants have been employers within the meaning of the
FLSA. 29 U.S.C. § 203(d).
18. At all material times, Defendant have been enterprises in commerce or in the

production of goods for commerce within the meaning of the FLSA. 29 U.S.C. § 203(s)(1).

19. At all material times, Defendants have enjoyed yearly gross revenue in excess of
$500,000.
20. At all material times, Plaintiff was an employee engaged in the commerce or the

production of goods for commerce.

21. At all material times, Defendants have operated as a “single enterprise” within the
meaning of 29 U.S.C. § 203(r)(1). That is Defendants perform related activities through unified
operation and common control for a common business purpose.

22. Defendants operate a nationwide chain of restaurants with the name “Cracker
Barrel” under the control of the same senior level management. Indeed, the restaurants advertise
themselves as a unified entity through the same website.

23. Defendants represent themselves to the public as one restaurant operating at

multiple locations. They share employees, have a common management, pool their resources,

6

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 6 of 19 PagelD #: 6
operate from the same headquarters, have common ownership, and have the same operating
name.
24. Defendants operate under a unified business model and part of that unified business

model is the wage violations alleged in this Complaint.

25. Thus, Defendants formed a “single enterprise” and are liable for the violations of
the other,
FACTS
26. Defendants operate a nationwide chain of restaurants under the trade name “Cracker

Barrel” throughout the U.S. Defendants operate in Arizona, Alabama, Florida, Missouri,
Georgia, New Mexico, Oklahoma, Ohio, Tennessee, ‘[exas and other states.

27. The Cracker Barrel restaurants are full-service restaurants that employ waiters to
provide services to customers.

28. A waiter gathers orders from customers and delivers food and drinks to the

customers. A waiter is pad an hourly wage by Defendants and also receives tips from customers.

29, However, Defendants pay their tipped workers less than the federal minimum wage
of $7.25 per hour.
30. Defendants attempted to utilize the tip credit to meet their minimum wage

obligation to their tipped workers, including the Plaintiff and Class Members.

31. Plaintiff worked for Defendants at the Cracker Barrel location in Lenoir City,
Tennessee. He worked as a waiter and was paid less than the federal minimum wage. He
worked for Defendants from April 2013 to November 2019.

32. The tip credit has a harmful effect on workers that threatens the health of the

economy. Adasina Social Capital, a company representing investors with more than $538 billion

7

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 7 of 19 PagelD #: 7
in assets, has issued a letter large corporations operating restaurants advising of the ills of using
the tip credit. (See  https://adasina.com/investor-statement-in-support-of-ending-the-
subminimum-wage/, last visited January 11,2021). The letter states as follows:
Tipped workers are the largest group paid a subminimum wage and
represent approximately six million people in the United States. The
restaurant industry by far employs the largest number of tipped workers,
representing 13.6 million people.
Frozen at $2.13 per hour, a tipped subminimum wage worker can be
paid as little as $4,430 per year for full-time work. As a result, in the
42 states that allow payment of a subminimum wage, tipped workers are
more than twice as likely to live in poverty, and the rates are even higher
for women and people of color. The subminimum wage for tipped
workers has risen little since it was enacted following the emancipation
of slavery, a time when employer trade associations pushed to recoup the
costs of free, exploited labor.
(id.) (emphasis in original)
33. Given the harmful effects of the tip credit, there are strict requirements that must be
met by an employer how secks to utilize the trip credit to meet their minimum wage obligations.
34, In this case, Defendants did not satisfy the strict requirements to use the tip credit.
Defendants maintained a policy and practice whereby they failed to provide the Plaintiff and the
Class Members with the statutorily required notice regarding (1) the amount of the cash wage that
is to be paid to the tipped employee, (2) the amount by which the wages of the tipped employee
are increased on account of the tip credit, (3) that all tips received by the employee must be retained by
the employee except for tips contributed to a valid tip pool, and (4) that the tip credit shall not
apply to any employee who does not receive the notice.
35. Defendants also maintained a policy and practice whereby tipped employees were

required to perform non-tip producing side work unrelated to the employees’ tipped occupation.

As a result, Plaintiff and the Class Members were engaged in dual occupations while being

8

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 8 of 19 PagelD #: 8
compensated at the tip credit rate. While performing these non-tip generating duties, they did
not interact with customers and could not earn tips.

36. These duties include but are not limited to the following: cleaning coolers, cleaning
soda machines, operating the dishwasher, preparing soup, preparing salads, cleaning equipment
in the back of the restaurant, sweeping the dining room, cleaning walls, and cleaning windows,
amongst other activities, that were not related to his tipped duties.

37. Defendants also maintained a policy and practice whereby tipped employees were
required to spend a substantial amount of time, in excess of 20 percent, performing non-tip
producing side work related to the employees’ tipped occupation.

38. Specifically, Defendants maintained a policy and practice whereby tipped
employees, were required to spend a substantial amount of time performing non-tip producing
side work, including, but not limited to setting up tables, refilling condiments, rolling silverware, and
cleaning tables.

39, Further, Defendants required Plaintiff and the Class Members to perform non-tipped
producing work prior to the opening of the restaurant and after the restaurant closed. Indeed,
Defendants required the Plaintiff and Class Members to arrive prior to the restaurants opening
for business when there were no customers and no opportunity to earn tips, to perform manual
labor cleaning and setup duties. Likewise, Defendants required the Plaintiff and Class Members
to remain at the restaurant after it had closed for business and there was no opportunity to earn
tips, to perform manual labor cleaning duties. At times, they spent approximately 45 minutes to
two hours performing work before the restaurant was open and the same amount of time after

the restaurant was closed performing non-tipped producing work.

9

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 9 of 19 PagelD #: 9
AQ, However, Defendants did not pay their tipped employees the full minimum wage
rate for this work. The duties that Defendants required Plaintiff and the Class Members to
perform were duties that are customarily assigned to “back-of-the-house” employees in other
establishments, who typically receive at least the full minimum wage rate.

41. During Plaintiff’s and the Class Members’ employment, checklists were posted in
Defendants’ restaurants with numerous non-tipped duties that tipped employees were required to
perform, in addition to serving customers.

42, When the tipped employees performed these non-tipped duties, they usually did not
interact with customers and did not have an opportunity to earn tips.

43, Indeed, Defendants did not have a policy prohibiting tipped employees from
performing certain types, or excessive amounts, of non-tipped work.

44, Defendants did not track or record the amount of time their tipped employees spent
performing non-tipped work, even though Defendants were capable of doing so. Defendants’
timekeeping system was capable of tracking multiple job codes for different work assignments
but Defendants failed to track to the specific tasks for Plaintiff.

45, Defendants use a point-of-sale system to record hours worked by their tipped
employees. Defendants then analyze the information collected by this system, including the
labor costs at each of the restaurants. Defendants’ timekeeping system was capable of tracking
multiple job codes for different work assignments, but Defendants failed to track to the specific
tasks for Plaintiff and the Class Members.

46, In the point-of-sale system, Defendants can create different “clock in” codes that
would allow tipped employees to record their time at the full minimum wage when performing

non-tipped work.

10

Case 3:21-cv-00428 Document 1 Filed 06/02/21 Page 10 of 19 PagelD #: 10
47], However, Defendants did not allow their waiters to clock-in at the full minimum
wage rate when performing non-tipped work described in this Complaint.

48, In fact, Defendants created a code known as the “server assistant” code which was
paid at the federal minimum wage rate. Had the Plaintiff and Class Members clocked in for their
opening shift or used that code for their closing duties, they would have been paid at the federal
minimum wage rate. However, Defendants specifically told the Plaintiff and Class Members not
to use the “server assistant” code.

49, That is because Defendants’ managers at the restaurants were eligible to receive
bonuses, in part, based on meeting or exceeding certain labor cost targets, which created an
incentive to keep the amount paid to tipped employees low.

50. Moreover, Defendants violated the FLSA by not even paying the minimum “tipped”
hourly rate. Defendants required their tipped employees to pay for items for their uniform,
including shirts, pants, and shoes. These clothing items were required to perform work for
Defendants and were primarily for the benefit and convenience of Defendants. The costs for
these items were not reimbursed by Defendants. Plaintiff estimates that he spent approximately
$300 towards his uniform for Defendants.

51, Because Defendants paid their tipped employees at the minimum of $2.13 per hour
(or the state’s respective tipped wage), any week in which a tipped employee was required to pay
for work related expenses for Defendants’ business, their compensation fell below the minimum
wage rate, thereby negating Defendants’ entitlement to claim the tip credit.

52. In other words, by requiring Plaintiff and the Class Members to pay for these work

related expenses, their hourly rates of pay were reduced by the amount of these uniform costs.

11

Case 3:21-cv-00428 Document 1 Filed 06/02/21 Page 11 of 19 PagelD #: 11
As a result, they were not even paid the minimum hourly rate necessary for Defendants to claim
the tip credit.

53. Because Defendants violated the requirements to claim the tip credit, Defendants
lost the right to take a credit toward their minimum wage obligation to Plaintiff and the Class
Members.

54, As such, Plaintiff and the Class Members were not compensated at the federally
mandated minimum wage.

55. Defendants know or should have known that their policies and practices violate the
law, and Defendants have not made a good faith effort to comply with the FLSA. Rather,
Defendants knowingly, willfully, and/or with reckless disregard of the law carried and continue
to carry out their illegal pattern and practice regarding their tipped employees. Defendants’
method of paying Plaintiff and the Class Members was not based on a good faith and reasonable
belief that its conduct complied with the law.

REVISED FIELD OPERATIONS HANDBOOK
AND PROPOSED DUAL JOBS REGULATION

56, On November 8, 2018, the Department of Labor issued opinion letter FLSA2018-27
which provided a standard for interpreting the dual jobs regulation that was different than the
“80/20” rule that had existed at the time. However, nearly every court to have considered this
opinion letter held that the opinion letter was not entitled to any deference. See, e.g., Callaway y.
DenOne, LEC, No. Civ. A. 1:18-cv-1981, 2019 WL 1090346 (N.D. Ohio Mar. 8, 2019); Cope ¥.
Lets Eat Out, Inc., 354 F. Supp. 3d 976 (W.D. Miss. 2019).

57, Therefore, the Department of Labor announced its intention to revise the dual jobs
regulation found in 29 C.F.R. § 531.56(e) and issued a notice of proposed rule-making on

October 8, 2019. (See https://Awww.federalregister.gov/documents/2019/10/08/2019-20868/tip-

12

Case 3:21-cv-00428° Document 1 Filed 06/02/21 Page 12 of 19 PagelD #: 12
regulations-under-the-fair-labor-standards-act-flsa), After soliciting comments, the Department
of Labor published its final rule on December 30, 2020, which had an effective date of March 1,
2021. (https://www.federalregister.gov/documents/2020/12/30/2020-28555/tip-regulations-
under-the-fair-labor-standards-act-flsa). However, the Department of Labor has since delayed
the effective date of the Final Rule to December 31, 2021 so that it can reconsider whether to
implement the Final Rule at all. (https://www.dol.gov/agencies/whd/flsa/tips).
58. Nevertheless, the proposed revised regulation, the Department of Labor made clear
that an employer may only take a tip credit under the following circumstances:
consistent with the Department’s current guidance, that an employer may
take a tip credit for all non-tipped duties an employee performs that meet
two requirements. First, the duties must be related to the _employee’s
tipped occupation; second, the employee must perform the related duties
contemporaneously with the tip-producing activities or within_a
reasonable time immediately before or after the tipped activities.
(Zd.) (emphasis added).
59, The Department of Labor provided guidance in the Final Rule about when the tip
credit may be taken and provided the following hypothetical:
consider the following scenario: a hotel bellhop continuously performs
tipped duties such as carrying luggage to guests’ rooms during a busy 8-
hour shift and then works for an additional 2 hours performing related non-
tipped duties such as cleaning, organizing, and maintaining bag carts in
storage. The 2 hours of related nontipped duties would not be “for a
reasonable time” after the performance of tipped duties. Accordingly, the
bellhop was engaged in a tipped occupation (bellhop) for 8 hours and a
non-tipped occupation (cleaner) for 2 hours.
(/d.) (emphasis added).
60. The Department of Labor explained that there is no bright line rule as to when an

activity is considered performed within “a reasonable time” before or after the tipped. activities.

Instead, the circumstances of the job determine the reasonableness.

13

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 13 of 19 PagelD #: 13
the allowance for related duties performed “for a reasonable time
immediately before or after” a tipped duty creates a sufficiently intelligible
distinction between employees engaged in tipped occupations and non-
tipped occupations. It is true that this limit does not create as bright a line as
a firm cap on the amount of time an employee may spend on particular
duties (although the 80/20 approach creates significantly greater uncertainty
in other ways as discussed below). But the concept of reasonableness is a
cornerstone of modern common law and is familiar to employers in a variety
of contexts... Reasonableness balances a_ flexible accounting _ of
circumstances with a sufficiently definite limit on acceptable conduct in
those contexts. This flexible approach is appropriate to apply to the
question of whether particular duties are a part of an employee’s tipped

occupation.
(/d.) (emphasis added).
él. Under the proposed revised regulation, Defendants’ pay policies violate the law.

First, Defendants illegally took a tip credit for the time spent performing tasks not contained in
the O*NET Task list, including but not limited to, the time spent by Plaintiff and the Class
Members cutting limes, cutting fruit, making juices, making drinks, labeling bottles, setting up
soups, setting up sauces, cleaning bar mats, pumping wine, cleaning tables, cleaning windows,
cleaning dishes, operating the dishwasher, taking out trash.

62. Second, Defendants illegally required Plaintiff and the Class Members to perform
non-tip producing work that was not contemporaneous with their duties involving direct service
to customers or for a reasonable time immediately before or after performing such direct-service
duties. That is because Defendants required Plaintiff and the Class Members to perform non-
tipped work 30 minutes to two hours before the restaurants were open for business or after they
were closed, when the restaurants did not have customers and there was no opportunity to earn
tips. During this time, Defendants paid below the minimum wage rate and forced the Plaintiff

and Class Members to perform non-tip producing duties such as breaking down the lemonade

14

Case 3:21-cv-00428 Document 1 Filed 06/02/21 Page 14 of 19 PagelD #: 14
machine, rolling silverware, sweeping the dining room, wiping down tables and chairs, cleaning soy
sauce, refilling condiments, polishing wine glasses, doing dishes, amongst other activities.

63. Given that Defendants failed to comply with the requirements to take the tip credit,
Defendants have lost the ability to claim the tip credit and owe Plaintiff and the Class Members
pay at the minimum wage rate of $7.25 per hour for all hours they worked for Defendants.

COLLECTIVE ACTION ALLEGATIONS

64. Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §
216(b) on behalf of all persons who were or are employed by Defendants as waitstaff, including
waiters, servers, and those in substantially similar positions, for at least one week during the
three year period prior to the commencement of this action to the present.

65, Plaintiff has actual knowledge, through conversations with his co-workers that a
class of similarly situated workers exists who have been subjected to the same policies of
Defendants with respect to the payment of the minimum wage.

66. The Class Members are similarly situated to Plaintiff in that they share the same
duties and were subject to the same violations of the FLSA.

67. Like Plaintiff, the Class Members were not given proper notice of the tip credit
provisions, were subject to the same illegal deductions from their wages and tips, and performed
substantial work that was unrelated to their tip producing duties.

68. Further, the Class Members were, like Plaintiff, not properly informed of
Defendants’ intent to utilize the tip credit.

69. Moreover, the Class Members were also subject to deductions and expenses that

dropped their compensation below the minimum wage.

15

Case 3:21-cv-00428 Document 1 Filed 06/02/21 Page 15 of 19 PagelD #: 15
70. Plaintiff and the Class Members all labored under the same corporate structure, the
same corporate policies, the same corporate chain of command, and pursuant to the rules in the
same company handbook,

71. The names and address of the Class Members of the collective action are available
from Defendants’ records. To the extent required by law, notice will be provided to these
individuals by first class mail, email, text message, or by the use of techniques and a form of
notice similar to those customarily used in representative actions.

72. Although the exact amount of damages may vary among the Class Members in
proportion to the number of hours they worked, damages for each individual can be easily
calculated using a simple formula.

73. As such, the class of similarly situated Class Members is properly defined as
follows:

All current and former tipped employees who worked for Defendants for at

least one week during the three year period prior to the filing of this action to
the present.

CAUSE OF ACTION

COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS

FAILURE TO PAY THE MINIMUM WAGE

74, Plaintiff incorporates the preceding paragraphs by reference.

75. This count arises from Defendants’ violation of the FLSA in connection with their
failure to pay the minimum wages. See 29 U.S.C. § 206.

76. Plaintiff and the Class Members were paid hourly rates less than the minimum wage

while working for Defendants.

16

Case 3:21-cv-00428 Document 1 Filed 06/02/21 Page 16 of 19 PagelD #: 16
77. Plaintiff and the Class Members were not exempt from the minimum wage
requirements of the FLSA.

78. Defendants’ failure to comply with the minimum wage requirements of the FLSA,
and, in particular, the tip credit requirements, resulted in Plaintiff and the Class Members being
paid less than the Federal minimum wage rate. Defendants’ violation of the FLSA were willful.

79. Defendants’ practice of failing to inform its employees of its intent to rely on the tip
credit to meets its minimum wage obligations violates the FLSA. Likewise, Defendants’
automatic meal deduction violates the FLSA because it results in Plaintiff and the Class
Members receiving less than the minimum wage.

80. Defendants’ failure to pay the minimum wage to Plaintiff and the Class Members,
in violation of the FLSA was willful and not based on a good faith belief that their conduct did
not violate the FLSA. To foregoing conduct, as alleged, constitutes a willful violation within the
meaning of the FLSA. 29 U.S.C, § 255(a).

WAGE DAMAGES SOUGHT

 

81. Plaintiff and the Class Members are entitled to receive the difference between the
Federal minimum wage of $7.25 an hour and the tip credit adjusted minimum wage for each
hour they worked.

82. Plaintiff and the Class Members are entitled to reimbursement for all illegal
deductions.

83. Plaintiff and the Class Members are entitled to reimbursement for all work related
expenses they paid.

84. Plaintiff and the Class Members are entitled to liquidated damages.

17

Case 3:21-cv-00428 Document 1 Filed 06/02/21 Page 17 of 19 PagelD #: 17
85. Plaintiff and the Class Members are also entitled to recover their attorney’s fees and
costs, as required by the FLSA.
JURY DEMAND
86. Pursuant to his rights under the Constitution of the United States, u.s. consT. amend
VII, and rep r. crv. p. 38(a), Plaintiff hereby demands trial by jury.
PRAYER FOR RELIEF
87. For these reasons, Plaintiff respectfully requests that judgment be entered in his
favor awarding his and the Class Members:
a. Minimum wage compensation unadulterated by the tip credit;
b. Liquidated damages;
c. Reimbursement for all expenses and wages wrongfully withheld;
d. An order requiring Defendants to correct their pay practices going forward;
e. Reasonable attorney’s fees, costs, and expenses of this action;
f. Pre and post judgment interest; and
g. Such other and further relief to which Plaintiff and the Class Members may be entitled,
both in law and in equity.
Respectfully submitted,
By: /s/ Robert C. Bigelow
Robert C. Bigelow (Bar #022022)
BIGELOW LEGAL, P.C.
4235 Hillsboro Pike, #217
Nashville, Tennessee 37215
Phone: 615-829-8986
bigelowlegal@gmail.com
And

Don J. Foty
(Will Apply for Admission Pro Hac Vice)

18

Case 3:21-cv-00428 Document 1 Filed 06/02/21 Page 18 of 19 PagelD #: 18
Texas Bar No. 24050022
HODGES & FOTY, LLP

4409 Montrose Blvd., Suite 200
Houston, TX 77006

Phone: 713-523-0001
dfoty@hftrialfirm.com

Attorneys for Plaintiff and Class Members

19

Case 3:21-cv-00428 Document1 Filed 06/02/21 Page 19 of 19 PagelD #: 19
